Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard Codd on 03/12/2021.

The application has been amended as follows: 
PLEASE MAKE CLAIM 3 DEPEND ON INDEPENDENT CLAIM 1.

Allowable Subject Matter
Claims 1, 3-10, 12-17 and 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising: 
“wherein the at least one semiconductor nanowire comprises two opposing first layers having a same composition of a first semiconductor material sandwiching a second layer of a second semiconductor material different from the first semiconductor material, 
the first semiconductor material comprises a first Group IV element and a second different Group IV element the second semiconductor material comprises the 

first Group IV element and the second Group IV element, and the amounts of the first Group IV element and second Group IV element are different in the first semiconductor material and the second semiconductor material”.

Claims 3-9 and 21 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the at least one semiconductor nanowire comprises two opposing first layers having a same composition of a first semiconductor material sandwiching 
the first layers and the second layer being arranged along the first direction first semiconductor material comprises a first Group IV element and a second different Group IV element,
the second semiconductor material comprises the first Group IV element and the second Group IV element, and
the amounts of the first Group IV element and second Group IV element are different in the first semiconductor material and the second semiconductor material”.

Claims 12-16 and claim 22 depend from claim 10, and therefore, are allowed for the same reason as claim 10.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the first nanowires are composed of a first semiconductor sublayer comprising a first semiconductor material and second sublayers disposed on opposing sides of the first semiconductor sublayer having a same composition of a second semiconductor material,
the second nanowires are composed of a third semiconductor material, and the first, second, and third semiconductor materials are different materials,

the second semiconductor material is an alloy comprising the first Group IV element and the second Group IV element,
the third semiconductor material is one of the first and second Group IV elements, and the amounts of the first Group IV element and second Group IV element are different in the first semiconductor material and the second semiconductor material”.

Claims 19-20 and claim 23 depend from claim 17, and therefore, are allowed for the same reason as claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.